 

TherapeuticsMD, Inc. 10-Q [txmd-10q_093016.htm]

 

Exhibit 10.1

 

THIRD AMENDMENT TO LEASE

 

THIS THIRD AMENDMENT TO LEASE (the “Third Amendment”) is made and entered into
as of the Effective Date hereof, by and between 6800 BROKEN SOUND LLC, a Florida
limited liability company and its successors or assigns (“Landlord”), and
THERAPEUTICSMD, INC., a Nevada corporation authorized to do business in Florida
(“Tenant”).

 

RECITALS:

 

A.          Landlord and Tenant have entered into that certain Lease with the
Effective Date of May 13, 2013 (the “First Lease”) for the Lease of that certain
Premises described within the Lease as the entire third floor of the Building
located at 6800 Broken Sound Parkway, Boca Raton, Florida (“First Premises”).

 

B.          Subsequently, Landlord and Tenant entered into that certain First
Amendment to Lease dated February 19, 2015 (“First Amendment”), which, among
other things, modified the Premises to also include Suite 100 of the Building
(as defined in the Lease) (the “Second Premises”).

 

C.          Subsequently, Landlord and Tenant entered into that certain Second
Amendment to Lease effective as of April 26, 2016 (“Second Amendment”, and
together with the First Lease and the First Amendment, the “Original Lease”; the
Original Lease, as modified by this Third Amendment, is referred to herein as
the “Lease”), which among other things, modified the Premises to also include
Suite 125 of the Building (as defined in the Lease) (the “Third Premises” and
together with the First Premises and the Second Premises, the “Original
Premises”).

 

Landlord and Tenant desire to modify and amend the Original Lease to expand the
Premises to include Suite 150 of the Building, which suite consists of
approximately 8,363 rentable square feet, and to modify such other terms and
conditions of the Original Lease consistent with the addition of the additional
rentable square footage.

 

D.          Landlord and Tenant desire to enter into such other terms,
conditions, and amendments to the Lease as are more specifically set forth
herein.

 

NOW, THEREFORE, in consideration of the mutual terms, covenants and conditions
contained herein, and for separate consideration, the receipt and sufficiency of
which is hereby acknowledged and agreed to by the parties hereto, the Landlord
and Tenant do hereby agree as follows:

 

1.0 Recitals. The above recitals are hereby ratified and confirmed as being true
and correct and are incorporated herein in all respects.     2.0 Definitions.
All terms defined herein shall have the identical definitions as ascribed to
within the Original Lease, except where such definition is expressly modified
herein.     3.0 Effective Date. The Effective Date of this Third Amendment to
Lease shall be the date and time of the last party to fully execute this Third
Amendment.     4.0 Premises. Commencing on November 1, 2016 (“Additional
Premises Commencement Date”), the Premises as defined in Article 1 BASIC
PROVISIONS of the Original Lease shall be amended and restated in its entirety
to read as follows:

 

“B.          Premises: The entire third floor of the Building as outlined on the
floor plan attached to the Lease as Exhibit “A”, that certain space designated
as Suite 100 located at the Building, that certain space designated as Suite 125
located at the Building, and that certain space designated as Suite 150 located
at the Building.”

 

 

 

 

For all purposes of the Original Lease and this Third Amendment, commencing upon
the Additional Premises Commencement Date, where the defined term “Premises” is
used the same shall be defined as the entire third floor of the Building as
outlined on Exhibit “A” to the Lease, Suite 100, Suite 125, and Suite 150. Where
the defined term “Additional Premises” is used in this Third Amendment, the same
shall be defined solely as Suite 150 at the Building, and where the defined term
“Original Premises” is used herein the same shall be defined solely as the
entire third floor of the Building together with Suite 100 of the Building and
Suite 125 of the Building.

 

5.0 Additional Premises Occupancy Date. Landlord shall allow Tenant occupancy of
the Additional Premises on the Additional Premises Commencement Date.     6.0
Term. The Term for the Additional Premises shall commence upon the Additional
Premises Commencement Date and be coterminous with the Term for the Original
Premises. The Renewal Option set forth in Article 33 of the Lease shall also
apply to the Additional Premises, and in the event Tenant should exercise the
Renewal Option, it must be exercised for both the Original Premises and the
Additional Premises.     7.0 Additional Premises Rentable Area. The Additional
Premises Rentable Area consists of approximately 8,363 rentable square feet and
constitutes 16.46% percent of the gross rentable square footage of the Building,
which is 50,809 rentable square feet. Commencing upon the Additional Premises
Commencement Date, the Premises shall consist of approximately 33,124 rentable
square feet and constitute collectively for both the Original Premises and
Additional Premises 65.19% of the Gross Rentable square footage of the Building.
The square footage and percentages set forth herein shall be deemed conclusive,
with the Landlord and Tenant agreeing upon the square footage and percentages to
be paid which may take into account any loss factor, area located between
demising walls, and/or may include exterior wall structures. The parties
acknowledge and agree that the Tenant is satisfied with the square footage
calculation and the percentage calculation and accepts the same, thereby waiving
any right to object to the square footage or percentage calculation in the
future.     8.0 Tenant’s Share of Taxes. The Lease, Article 1: BASIC PROVISIONS
(I) Tenant’s Share of Taxes is hereby amended and restated in its entirety to
read as follows:

 

“I.          Tenant’s Share of Taxes: Commencing on the Additional Premises
Commencement Date, Tenant’s Share of Taxes shall be 65.19% subject to Article 4
and Article 32 of the Lease. To the extent required for any calculation the
Tenant’s Share attributable to the Additional Premises shall be 16.46%.”

 

9.0 Tenants Share of Expenses. The Lease, Article 1: BASIC PROVISIONS (J)
Tenant’s Share of Expenses are hereby amended and restated in their entirety to
read as follows:

 

“J.          Tenant’s Share of Expenses: Commencing on the Additional Premises
Commencement Date, Tenants share of Expenses shall be 65.19% subject to Article
4 and Article 32 of the Lease. To the extent required for any calculation the
Tenant’s Share attributable to the Additional Premises shall be 16.46%.”

 

10.0 Base Rent: The Tenant shall pay the following Rent amounts:

 

2  

 

 

  A. First Premises. Commencing on the Additional Premises Commencement Date,
the Base Rent for the First Premises as defined in Article 1: BASIC PROVISIONS
(K), and as set forth in Exhibit E of the First Lease with respect to the First
Premises, is hereby amended and restated in its entirety to reflect the Base
Rent amounts set forth below:

 

Schedule of Base Rent

 

Lease Term   Annual
Base Rent
per Square
Foot   Annual
Base Rent   Monthly
Base Rent   Monthly
CAM   Monthly
Total                       5/1/16-6/31/16   $ 16.48     $ 291,465.28     $
24,288.77     $ 19,159.83     $ 29,616.83 *+ 7/1/16-3/31/17   $ 16.48     $
291,465.28     $ 24,288.77     $ 19,159.83     $ 30,503.33 *+ 4/1/17-6/31/17   $
16.97     $ 300,131.42     $ 25,010.95       TBD       TBD *+ 7/1/17-3/31/18   $
16.97     $ 300,131.42     $ 25,010.95       TBD       TBD *+ 4/1/18-6/31/18   $
17.48     $ 309,151.28     $ 25,762.61       TBD       TBD *+ 7/1/18-9/30/18   $
17.48     $ 309,151.28     $ 25,762.61       TBD       TBD *+ 10/1/18-3/31/19  
$ 17.48     $ 309,151.28     $ 25,762.61       TBD       TBD * 4/1/19-3/31/20  
$ 18.00     $ 318,348.00     $ 26,529.00       TBD       TBD * 4/1/20-3/31/21  
$ 18.54     $ 327,898.44     $ 27,324.00       TBD       TBD * 4/1/21-10/31/21  
$ 19.10     $ 337,802.60     $ 28,150.22       TBD       TBD *

*Tenant shall pay all legally required sales tax together with each payment of
Rent. 

 

+With respect to the First Premises, the installments of Rent qualified by this
symbol are subject to the Rent Maximum Payment Ceiling set forth in the chart
below. If the Monthly Base Rent plus the Monthly CAM (referred to as “Expenses”
in the Original Lease) exceed the applicable monthly Rent Maximum Payment
Ceiling set forth below, then the Rent due for the applicable month shall be the
applicable monthly Rent Maximum Payment Ceiling set forth below. Notwithstanding
any term or condition of the Lease, the Second Premises, Third Premises and/or
Additional Premises Base Rent, Taxes, Expenses and/or other amounts due shall
not be subject to, or used in any manner in calculating the Rent Maximum Payment
Ceiling pursuant to the Lease; the Rent Maximum Payment Ceiling shall only apply
to the Rent due with respect to the First Premises (and not the Second Premises,
the Third Premises or the Additional Premises). Further, the Rent Maximum
Payment Ceiling shall cease to apply to the First Premises starting on October
1, 2018.

 

Rent Maximum Payment Ceiling Schedule

Lease Term   Rent Maximum Payment
Ceiling (Annual)         Monthly Rent Maximum
Payment Ceiling                5/1/16-6/31/16   $ 355,402.00 *   $ 29,616.83 *
7/1/16-3/31/17   $ 366,064.00 *   $ 30,505.33 * 4/1/17-6/31/17   $ 366,064.00 *
  $ 25,010.95 * 7/1/17-3/31/18   $ 377,045.00 *   $ 31,420.42 * 4/1/18-6/31/18  
$ 377,045.00 *   $ 31,420.42 * 7/1/18-9/30/18   $ 97,089.00 (for 3 months) *   $
32,363.00 *

*Tenant shall pay all legally required sales tax together with each payment of
Rent.

 

  B. Second Premises and Third Premises. The Base Rent for the Second Premises
and the Third Premises remains as set forth in the Original Lease (specifically
as set forth in the Second Amendment). Tenant shall continue to pay such Base
Rent amounts for the Second Premises and Third Premises in addition to the Base
Rent set forth in (A) above with respect to the First Premises and the Base Rent
set forth in (C) below with respect to the Additional Premises.

 

3  

 

 

  C. Additional Premises. Commencing on the Additional Premises Commencement
Date, the Base Rent for the Additional Premises shall be as follows:

 

Lease Term   Annual
Base Rent
per Square Foot   Annual
Base Rent   Monthly
Base Rent   Monthly
CAM   Sales
Tax   Monthly
Total                           11/1/16-3/31/17   $ 16.48     $ 137,822.24     $
11,485.19     $ 9,059.92     $ 1,232.71     $ 21,777.82   4/1/17-3/31/18   $
16.97     $ 141,920.11     $ 11,826.66       TBD       TBD *     TBD   
4/1/18-3/31/19   $ 17.48     $ 146,185.24     $ 12,182.10       TBD       TBD *
    TBD    4/1/19-3/31/20   $ 18.00     $ 150,534.00     $ 12,544.50       TBD  
    TBD *     TBD    4/1/20-3/31/21   $ 18.54     $ 155,050.02     $ 12,920.84  
    TBD       TBD *     TBD    4/1/21-10/31/21   $ 19.10     $ 159,733.00     $
13,311.11       TBD       TBD *     TBD   

*Tenant shall pay all legally required sales tax together with each payment of
Rent.

 

Except as expressly set forth herein, nothing contained in this Third Amendment
shall diminish or reduce in any manner all amounts due and owing pursuant to the
Original Lease for the Original Premises.

 

11.0 Additional Rent. For all purposes as set forth within the Lease and for the
Additional Premises, the Lease shall be deemed a triple net lease and Tenant
shall be responsible for payment of Tenant’s Share of all Expenses, Taxes and
other amounts as defined and allowed pursuant to the Lease and Landlord shall be
entitled to pass through Tenant’s Share of all Expenses, Taxes and other amounts
necessary to operate the Building, the Premises and Common Areas as set forth
within the Original Lease, as amended by this Third Amendment.     12.0 Security
Deposit. Eleven Thousand Four Hundred Eighty-Five Dollars and 19/100
($11,485.19) Dollars shall be paid by Tenant to Landlord upon Tenant’s execution
of this Third Amendment to Lease. This amount shall be held as Security Deposit
pursuant to all terms and conditions of the Lease in addition to all amounts
previously received as a Security Deposit.     13.0 Furniture. Tenant shall have
the right to use any office furniture of Landlord located within the Additional
Premises as of the Commencement Date and during the Term of the Lease at no
additional cost to Tenant. The foregoing shall not grant any rights of ownership
to any such office furniture to Tenant. All such furniture shall remain at the
Additional Premises upon Tenant’s vacating of the Additional Premises.     14.0
Additional Premises Tenant Improvements. Tenant has performed such inspections
of the Additional Premises as it deemed necessary in its sole and absolute
discretion and understands the Tenant acceptance of the Additional Premises in
accordance with the terms and conditions contained herein is a material
inducement to Landlord entering into this Third Amendment. Tenant hereby accepts
the Additional Premises in its “AS IS, Where Is” condition with any and all
faults. Landlord shall have no responsibility or obligation whatsoever to
perform any repairs, improvements or alterations to the Additional Premises in
any manner and all alterations or improvements which Tenant may desire to the
Additional Premises shall be at Tenants sole cost and expense and shall be
performed in accordance with all other terms and conditions required pursuant to
the Lease.

 

4  

 

 

15.0 Lease Terms and Conditions. Commencing upon the Additional Premises
Commencement Date, other than as specifically provided for herein with respect
to the Additional Premises, all the terms and conditions of the Original Lease
shall also apply to and govern the Additional Premises. Tenant agrees that upon
the Additional Premises Commencement Date, Tenant shall continue to be
responsible for compliance with and satisfying all terms and conditions of the
Original Lease, as amended by this Third Amendment, and specifically with those
terms and conditions as are specifically set forth with respect to the
Additional Premises herein which Tenant shall also be responsible for commencing
upon the Additional Premises Commencement Date. Except to the extent any terms
and conditions specifically provided for in this Third Amendment being
specifically applicable to the Additional Premises, all terms and conditions of
the Original Lease shall apply to and bind both the Additional Premises, in
addition to the Original Premises. Notwithstanding the foregoing, this shall in
no way diminish or reduce any responsibility, obligation or liability of Tenant
pursuant to the Original Lease with respect to the Original Premises, but all
such terms, conditions, obligations and responsibilities of Tenant with respect
to the Original Premises shall continue for the full Term of the Lease.     16.0
Estoppel. Tenant hereby represents and warrants that Tenant is not in default of
any term or condition of the Lease and that the Lease is in full force and
effect and is the binding obligation of the Tenant in accordance with all terms
and conditions of the Original Lease, as supplemented or amended herein. Tenant
further acknowledges and represents that the Landlord is not in default of any
term or condition of the Lease, and the Lease is in full force and effect in
accordance with its terms.     17.0 Notices. All notices, communications and
statements required or permitted under the Lease, as amended by this Third
Amendment, shall be in writing, delivered in person or sent by United State
Registered or Certified Mail, return receipt requested, with postage prepaid, or
Express Mail or Federal Express (or other similar courier service having a
delivery system which provides for or makes available a signed receipt of
delivery) addressed to the parties as follows:

 

  AS TO TENANT: AS TO LANDLORD:         TherapeuticsMD, Inc.
Attention: Mitchell Krassan
6800 Broken Sound Parkway NW
3rd Floor
Boca Raton, FL 33487
Phone: 516-961-1900 6800 Broken Sound, LLC
Attention: Marc Bell
6800 Broken Sound Parkway
Boca Raton, FL 33487
Phone: (561) 988-1700                                 With Copy to: With Copy
to:         TherapeuticsMD, Inc.
Attention: Legal Dept.
6800 Broken Sound Parkway NW
3rd Floor
Boca Raton, FL 33487     Brenda J. Goerks, Esq.
Akerman LLP
Three Brickell City Centre
98 Southeast Seventh Street
Suite 1100    

 

5  

 

 

 

Mail service shall be deemed effective upon the earlier of either seventy-two
(72) hours after deposit in the U.S. mail, in accordance herewith, or upon
receipt or refusal to accept receipt by a reputable courier service. Either
party by written notice to the other may designate additional parties to receive
copies of notices sent to it. Such designees may be changed by written notice.
Either party may at any time, in the manner set forth for giving notice to the
other, designate a different address to which notices, communication and
statements to it shall be sent.

 

18.0 Duplicate Counterparts. This Third Amendment may be executed by the parties
in duplicate counterparts and when taken together the same shall make one
complete and binding document. This Third Amendment may be executed in full via
facsimile transfer or electronic transmission, which facsimile copy or
electronic transfer shall be deemed as binding as an original. All parties
hereto may rely upon such facsimile copy or electronic transfer as though it
were an original.     19.0 Superseding Clause. The terms and conditions of this
Third Amendment shall supersede, amend and modify all terms and conditions of
the Lease. In the event of any conflict between the terms and conditions
contained herein and the terms and conditions contained in the Lease, all terms
and conditions contained in this Third Amendment shall control. In all other
respects, all terms and conditions of the Lease shall remain in full force and
effect.

 

[Signature Page to Follow]

 

6  

 

 

IN WITNESS WHEREOF, the parties have executed this Lease as of the last date set
forth below.

 

WITNESSES:       LANDLORD:         6800 Broken Sound LLC, a Florida limited
liability company       Jennifer Goldfarb   By: /s/ Marc Bell        Print Name:
    Marc Bell, Manager            Date: 10/04/2016 Print Name:    

 

LANDLORD ACKNOWLEDGMENT

 

STATE OF Florida )         )     ss: COUNTY OF Palm Beach         )

  

The foregoing instrument was acknowledged before me this   4th  day of
  October    , 2016 by Marc Bell, as Manager of 6800 Broken Sound LLC, a Florida
limited liability company, on behalf of the company. He/she personally appeared
before me, is personally known to me or produced _______________________ as
identification.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

  

    Notary Public /s/ Julie Candia     Printed Name: Julie Candia     My
Commission Expires: 4/19/2020

 

[Tenant Signature Page to Follow]

 

7  

 

 

    TENANT:                 TherapeuticsMD, Inc., a Nevada corporation
authorized to do business in Florida       /s/ Marlan D. Walker   By: /s/ Robert
Finizio Print Name: Marlan D. Walker   Print Name: Robert Finizio     Title:
Chief Executive Officer /s/ Julia M. Amadio   Date: 10/3/2016 Print Name: Julia
M. Amadio        

  

TENANT ACKNOWLEDGMENT

 

STATE OF Florida )         )     ss: COUNTY OF Palm Beach         )

  

The foregoing instrument was acknowledged before me this 3rd day of October   ,
2016 by   Robert Finizio   as     CEO      of TherapeuticsMD, Inc., a Nevada
corporation authorized to do business in Florida, on behalf said
_______________________. He/she personally appeared before me, is personally
known to me or produced _______________________ as identification.

  

IN WITNESS WHEREOF, I hereunto set my hand and official seal. 

                                                                               
                                                                               
  /s/ Giuseppina N. Gamby

    Notary Public Guiseppina N. Gamby     Printed Name: Giuseppina N. Gamby    
My Commission Expires: 01/27/2017

 

8 

 

 